PER CURIAM.
Affirmed. See § 95.11(3)(o ), Fla. Stat. (2016) (providing four-year limitations period in action for assault, battery, false arrest, malicious prosecution, or false imprisonment); § 95.11(4)(g), Fla. Stat. (2016) (providing two-year limitations period in action for libel or slander); Century 21 Admiral's Port, Inc. v. Walker, 471 So.2d 544 (Fla. 3d DCA 1985) (failure to seek leave to amend prior to court's order of dismissal with prejudice, or to seek rehearing requesting leave to amend, precludes consideration of the issue for the first time on appeal); Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1980) (burden is generally on appellant to provide sufficient record to demonstrate reversible error).